 



Exhibit 10.3
AMENDMENT TO THE
TRUE RELIGION APPAREL, INC.
2005 STOCK INCENTIVE PLAN
     THIS AMENDMENT to the True Religion Apparel, Inc. 2005 Stock Incentive Plan
(the “Plan”) has been adopted by action of the Board of Directors of True
Religion Apparel, Inc. (the “Corporation”), on March 5, 2007, to be effective
January 1, 2007 with respect to all shares of Common Stock issued on or after
January 1, 2007 under the Stock Issuance Program set forth in Article Three of
the Plan. Pursuant to paragraph 1 of Section E of Article Five of the Plan, the
Corporation hereby amends the Plan in the following respects only:
     A. Subparagraph (2) of Paragraph 1 of Section B of Article Three of the
Plan is amended in its entirety to read as follows:
     (2) Subject to the provisions of Section A of Article Five, shares of
Common Stock may be issued under the Stock Issuance Program for any of the
following items of consideration that the Plan Administrator may deem
appropriate in each individual instance:
     a) cash or certified check payable to the Corporation, or
     b) past services rendered to the Corporation (or any Parent or Subsidiary),
or
     c) future services to be rendered to the Corporation (or any Parent or
Subsidiary), or
     d) any other consideration that may be accepted for the issuance of shares
under applicable law.
     B. Except for the amendments set forth herein, the Plan shall remain in
full force and effect.
     IN WITNESS WHEREOF, the Corporation has caused this Amendment to be
executed by its duly authorized officer on the date set forth below, but to be
effective as indicated herein.

                  TRUE RELIGION APPAREL, INC.            
 
               
By:
  /s/ Michael Buckley   Date:   March 6, 2007    
 
               
 
  Name: Michael Buckley
Title: President            

